                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



PATRICIA REAL-LOOMIS                           :
               Plaintiff,
                                                          CIVIL ACTION
               v.                              :          NO. 20-0441

THE BRYN MAWR TRUST COMPANY
             Defendant.                        :


                                           ORDER

       AND NOW, this 12th day of May 2021, upon consideration: of Defendant’s Motion to

Dismiss (ECF No. 9); Plaintiff’s Response in Opposition (ECF No. 12); Defendant’s Reply Brief

(ECF No. 16); Defendant’s Notice of Subsequent Authority (ECF No. 17); and Plaintiff’s Notice

of Opposition to Defendant’s Notice of Subsequent Authority (ECF No. 18), it is hereby

ORDERED as follows:

              (1) Defendant’s Motion is GRANTED as to Counts I through III of Plaintiff’s
                  Complaint;

              (2) Defendant’s Motion is DENIED as to Counts IV and V of Plaintiff’s
                  Complaint; and,

              (3) Plaintiff is GRANTED LEAVE to amend her Complaint. In the event she
                  elects to do so, her Amended Complaint must be filed within thirty (30) days
                  of the date of this Order.

                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II   J.
